In a support proceeding, the appeal is from so much of an order of the Family Court, Nassau County, entered September 3, 1976, as, after a hearing, (1) "denied” appellant’s "application for a downward modification of * * * child support” and (2) fixed arrears. Order affirmed insofar as appealed from, without costs or disbursements. The facts, do not establish a change of circumstances since the time of the previous hearing (see Tripi v Tripi, 54 AD2d 759; Casola v Casola, 235 NYS2d 495). The other contentions raised by appellant have been considered and found to be without merit. Cohalan, Acting P. J., Hawkins, Suozzi and Mollen, JJ., concur.